DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 depends on claim 11; and claim 11 has been canceled. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann et al (US 20160248629 A1) in view of MCCormack et al (WO-2010023619 A1).
Regarding claims 1, 4, 10, Erdmann et al discloses a luminaire device comprising an apparatus (figs. 9-10) for controlling addition of the luminaire device (zigbee devices: zigbee light link gives the lighting industry a global standard and very easy to use consumer lighting and control products; note that ZHA devices can control ZLL devices; paragraph 0017) to a wireless network (a commissioning apparatus for controlling zigbee wireless networks; the commissioning device as a remote control; paragraph 0006-0007), wherein the apparatus comprises: a network admission control unit for controlling a network joining process of the luminaire device (a network corresponding joining node profile; wireless control and monitoring applications; note that a gateway may operate as a bridge between the commissioned network and another type of networks, for example, local area networks (LANs) or wireless LANs; paragraph 0019-0020); a first network joining unit using auto-joining mode (the joiner may need to put in proximity of a gateway /bridge type commissioning apparatus or function; the apparatus may be adapted  to allow Zigbee Light Link devices to join based on a Touchlink commissioning process; paragraph 0025-0026) for controlling the network admission control unit (controller 105; commissioning device as a handheld device with a remote control function; paragraph ) to search for and try to join an open network (creation/joining/discovery/selection of a network) if one has been found (if the coordinator capable flag is set to true, the device is capable of being a coordinator; if the coordinator is set to false, the device can be a Zigbee router or Zigbee end device type; paragraph 0060-0063; the apparatus may be adapted to provide a first functionality as an initiator for devices of the first profile and a second functionality as a coordinator for devices of the second profile; the apparatus may be adapted to determine capabilities of the joining node and to select an appropriate commissioning method based on the result of determination ; paragraph 0029-0030; paragraph 0064-0066), and when the luminaire device receives a trigger from a commissioning tool to send a predetermined message (a pre-determined time window for commissioning is opened and the CT checks for a device to join ; the CT has created a network as a coordinator; the CT may participate in any communication exchange, control other devices, receive control commands; the user may explicitly trigger the CT to perform the joiner ; paragraph 0079, 0080, 0121), which indicates a triggered state of the luminaire device (ZHA switch 120 is controlled to enable he EZ mode; the ZHA switch 120 broadcasts an identify query command and the ZLL bulb 150 broadcasts an identify response; in addition, the ZHA switch 120 transmits a simple descriptor request ; paragraph 0133, 0136); a second network joining unit using a controlled-joining mode for controlling the network admission control unit to apply a network joining process (the user may explicitly trigger the CT to perform a particular type of commissioning, touchlink commissioning; the joiner can perform association or NWK-rejoin with the obtained parameters; paragraph 0081-0082) in which a first network node is only admitted to the network if a further predetermined message has been received from the first network node (the CT works within a distributed network and a new device wants to join the network; in addition, the CT may have the ability to broadcast the device command to notify other Zigbee devices that a new device has joined the network; paragraph 0102-0103, 0108, 0120, 0121), which indicates that the first network node has been triggered by the commissioning tool (the commissioning tool works within a centralized network and a new device wants to join the network; the commissioning tool allows Zigbee light link devices to join based on the touchlink modality; the joiner is active in the network; paragraph 0082-0085).
However, Erdmann et al does not specifically disclose the features of a control unit that is adapted to switch from the first network joining unit to the second network joining unit upon occurrence of one of the following conditions; the luminaire device not having been able to successfully join a network in the auto-join mode during a predetermined time or the luminaire device having received a command or attribute for switching.
On the other hand, MCCormack et al, from the same field of endeavor, discloses the features of a network admission control unit (the network device is a first control device comprising a user control interface for sending an application control command to and receiving an application data value from a further device in the network; page 3, lines 10-30) that is adapted (the network device and the joining device each comprise a central processing unit, adapted at least to send/receive commands over the communication interface ; page 4, lines 4-27) to switch from the first network (the network system comprises at least a network device and a joining device; the network device broadcasts network identification information ; note that the first control device may be a computer for sending application control commands or receiving application data values in the network communication mode ; page 4, lines 4-27; page 6, lines 6-32) joining unit to the second network joining unit (the joining device is a second control device comprising a user control interface for sending an application control command to and receiving an application data value from further devices in the network; the joining device is a function device comprising an application interface, configured to receive the application control command and to send the application data value ; furthermore, the joining device sends, upon reception of the network identification information, a request to the network device to join the network comprising a predefined address of the joining device; the network identification information allows to reliably and uniquely identify the network system ;page 9, lines 3-30) upon occurrence of one of the following conditions; the luminaire device not having been able to successfully join a network in the auto-join mode during a predetermined time (the joining device comprises a predefined address, which may be any kind of information, allowing individualizing the joining device, the predefined address is a MAC-address; page 4, lines 15-27) or the luminaire device (the application interface is connectable to an application device, for performing a controlling, switching or sensor function; the application device may be of any suitable kind, such as a lighting unit) having received a command or attribute for switching (the application control command may be any kind of command for controlling an application device, for example for switching on and off a lighting unit, connected to a device in the network, and is in contrast to a network control command, intended for network configuration; page 40, line 6-32). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of MCCormack to the communication system of Erdmann in order to provide a method for commissioning a wireless network system.
	 Regarding claim 5, Erdmann et al as modified discloses a luminaire device comprising an apparatus (figs. 9-10) for controlling addition of the luminaire device (zigbee devices: zigbee light link gives the lighting industry a global standard and very easy to use consumer lighting and control products; note that ZHA devices can control ZLL devices; paragraph 0017) to a wireless network (a commissioning apparatus for controlling zigbee wireless networks; the commissioning device as a remote control; paragraph 0006-0007), wherein the network admission control unit is adapted to directly create and open a network in response to the receipt of a predetermined command by the luminaire device (the ZHA switch 120 broadcasts an identify query command and the ZLL bulb 150 broadcasts an identify response; in addition, the ZHA switch 120 transmits a simple descriptor request ; paragraph 0133, 0136).
	Regarding claim 6, Erdmann et al as modified discloses a luminaire device comprising an apparatus (figs. 9-10) for controlling addition of the luminaire device (zigbee devices: zigbee light link gives the lighting industry a global standard and very easy to use consumer lighting and control products; note that ZHA devices can control ZLL devices; paragraph 0017) to a wireless network (a commissioning apparatus for controlling zigbee wireless networks; the commissioning device as a remote control; paragraph 0006-0007), wherein each predetermined message is a network-independent message which is sent at least on the same channel as the network to be joined and which contains some information that can be related to the device sending it (the commissioning tool works within a centralized network and a new device wants to join the network; the commissioning tool allows Zigbee light link devices to join based on the touchlink modality; the joiner is active in the network; paragraph 0082-0085).
	   Regarding claim 7, Erdmann et al as modified discloses a luminaire device comprising an apparatus (figs. 9-10) for controlling addition of the luminaire device (zigbee devices: zigbee light link gives the lighting industry a global standard and very easy to use consumer lighting and control products; note that ZHA devices can control ZLL devices; paragraph 0017) to a wireless network (a commissioning apparatus for controlling zigbee wireless networks; the commissioning device as a remote control; paragraph 0006-0007), wherein the network admission control unit is adapted to send a command or attribute to a newly added network node for instructing the newly added network node to employ the network joining process (the CT works within a distributed network and a new device wants to join the network; in addition, the CT may have the ability to broadcast the device command to notify other Zigbee devices that a new device has joined the network; paragraph 0102-0103, 0108, 0120, 0121).
	 Regarding claim 8, Erdmann et al as modified discloses a luminaire device comprising an apparatus (figs. 9-10) for controlling addition of the luminaire device (zigbee devices: zigbee light link gives the lighting industry a global standard and very easy to use consumer lighting and control products; note that ZHA devices can control ZLL devices; paragraph 0017) to a wireless network (a commissioning apparatus for controlling zigbee wireless networks; the commissioning device as a remote control; paragraph 0006-0007), wherein the network admission control unit is adapted to also admit and network node to the network without receipt of a predetermined message from the network node, if a corresponding command dedicated to the network node has been received (a pre-determined time window for commissioning is opened and the CT checks for a device to join ; the CT has created a network as a coordinator; the CT may participate in any communication exchange, control other devices, receive control commands; the user may explicitly trigger the CT to perform the joiner ; paragraph 0079, 0080, 0121). 
	Regarding claim 13, Erdmann et al discloses a method of controlling addition of a luminaire device (zigbee devices: zigbee light link gives the lighting industry a global standard and very easy to use consumer lighting and control products; note that ZHA devices can control ZLL devices; paragraph 0017) to a wireless network (a commissioning apparatus for controlling zigbee wireless networks; the commissioning device as a remote control; paragraph 0006-0007),  wherein the method comprises: in a first network joining mode being an auto-joining mode (the joiner may need to put in proximity of a gateway /bridge type commissioning apparatus or function; the apparatus may be adapted  to allow Zigbee Light Link devices to join based on a Touchlink commissioning process; paragraph 0025-0026), searching for and trying to join an open network if one has been found (if the coordinator capable flag is set to true, the device is capable of being a coordinator; if the coordinator is set to false, the device can be a Zigbee router or Zigbee end device type; paragraph 0060-0063; the apparatus may be adapted to provide a first functionality as an initiator for devices of the first profile and a second functionality as a coordinator for devices of the second profile; the apparatus may be adapted to determine capabilities of the joining node and to select an appropriate commissioning method based on the result of determination ; paragraph 0029-0030; paragraph 0064-0066), and when the luminaire device receives trigger from a commissioning tool (a pre-determined time window for commissioning is opened and the CT checks for a device to join ; the CT has created a network as a coordinator; the CT may participate in any communication exchange, control other devices, receive control commands; the user may explicitly trigger the CT to perform the joiner ; paragraph 0079, 0080, 0121), sending a predetermined message, which indicates a triggered state of the luminaire device which indicates a triggered state of the luminaire device (ZHA switch 120 is controlled to enable he EZ mode; the ZHA switch 120 broadcasts an identify query command and the ZLL bulb 150 broadcasts an identify response; in addition, the ZHA switch 120 transmits a simple descriptor request ; paragraph 0133, 0136); in a second network joining mode being a controlled-joining mode, only admitting a first network node to the network if a further predetermined message has been triggered (the CT works within a distributed network and a new device wants to join the network; in addition, the CT may have the ability to broadcast the device command to notify other Zigbee devices that a new device has joined the network; paragraph 0102-0103, 0108, 0120, 0121) by the commissioning tool (the commissioning tool works within a centralized network and a new device wants to join the network; the commissioning tool allows Zigbee light link devices to join based on the touchlink modality; the joiner is active in the network; paragraph 0082-0085).
However, Erdmann et al does not specifically disclose the features of switching from the first network joining mode to the second network joining mode upon occurrence of one of the following conditions; the luminaire device not having been able to successfully join a network in the auto-join mode during a predetermined time or the luminaire device having received a command or attribute for switching.
On the other hand, MCCormack et al, from the same field of endeavor, discloses the features of switching from the first network mode (the network system comprises at least a network device and a joining device; the network device broadcasts network identification information ; note that the first control device may be a computer for sending application control commands or receiving application data values in the network communication mode ; page 6, lines 6-32) to the second network joining mode (the joining device is a second control device comprising a user control interface for sending an application control command to and receiving an application data value from further devices in the network; the joining device is a function device comprising an application interface, configured to receive the application control command and to send the application data value ; furthermore, the joining device sends, upon reception of the network identification information, a request to the network device to join the network comprising a predefined address of the joining device; the network identification information allows to reliably and uniquely identify the network system ; page 9, lines 3-30) upon occurrence of one of the following conditions; the luminaire device not having been able to successfully join a network in the auto-join mode during a predetermined time (the joining device comprises a predefined address, which may be any kind of information, allowing individualizing the joining device, the predefined address is a MAC-address; page 4, lines 15-27) or the luminaire device (the application interface is connectable to an application device, for performing a controlling, switching or sensor function; the application device may be of any suitable kind, such as a lighting unit) having received a command or attribute for switching (the application control command may be any kind of command for controlling an application device, for example for switching on and off a lighting unit, connected to a device in the network, and is in contrast to a network control command, intended for network configuration; page 40, line 6-32). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of MCCormack to the communication system of Erdmann in order to provide a method for commissioning a wireless network system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU  MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641